DETAILED ACTION
Applicant’s remarks of June 15, 2021 overcomes the following:
Specification objections
Applicant has amended claims 1-13, 15, and 19. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks and having performed an updated search of prior art, including all feature limitations of amended independent claim 1, and similar independent claims, examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Publication Nos. 2013/0182002 A1, 2011/0228342 A1, 2018/0332265 A1, and 2016/0125613 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… capturing, by a user device, an image that includes a document; 
identifying, by the user device, the document, 
the document associated with a height and a width; 
determining, by the user device, a first center point of the document; 
changing, by the user device, an orientation of the document; 

calculating, by the user device and after determining the two dimensions, a first offset value and a second offset value, 
the first offset value being associated with a first dimension of the two dimensions of the image, and 
the second offset value being associated with a second dimension of the two dimensions of the image; 
determining, by the user device and after calculating the first offset value and the second offset value, a second center point of the document based on the first center point, the first offset value, and the second offset value; and 
reforming, by the user device, an action related to the image based on determining the second center point of the document, 
wherein performing the action comprises: 
cropping the image, with the changed orientation, around the document based on the second center point.”
Independent claims 8 and 15 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… capture an image that includes a document,
the document associated with a height and a width; 
determine a first center point of the document; 
change an orientation of the image; 

calculate, after determining the two dimensions, a first offset value and a second offset value, 
the first offset value being associated with a first dimension of the two dimensions of the image, and 
the second offset value being associated with a second dimension of the two dimensions of the image; 
determine, after calculating the first offset value and the second offset value, a second center point of the document based on the first center point, the first offset value, and the second offset value; and 
perform an action related to the image based on determining the second center point of the document…
crop the image, with the changed orientation, around the document based on the second center point.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668